March 25, 2011 DIRECT DIAL: 212-451-2296 EMAIL: RBERENBLAT@OLSHANLAW.COM BY EDGAR AND FACSIMILE Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Pulse Electronics Corporation Preliminary Proxy Statement on Schedule 14A Filed by Bel Fuse Inc. Dear Sir or Madam: The above-referenced Preliminary Proxy Statement has been filed as of the date hereof.Please contact the undersigned at (212) 451-2296 if there are any questions or comments regarding this filing. Very truly yours, /s/ Ron S. Berenblat Ron S. Berenblat
